Title: From John Adams to Timothy Pickering, 19 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 19th 1799

Inclosed is a recommendation of William Jennison from Dr. Jennison of Cambridge to be a consul at St. Petersburg which you will file, with other solicitations for the same appointment.
I have received your favor of June 12th, and have no objection to the proposed mission to the isle of France. I return you Jacob Lewis’s letter, also all the papers from the city of Washington. I pray you to consult the Attorney General and Mr Stoddert, and in concert with them to return such an answer, as you & they may judge proper. My inclination and judgment, as far as I understand the subject, are with Gen. Washington and Mr Thornton.
